Citation Nr: 1004197	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-21 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for lumbar 
degenerative disease.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.  


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1955 to January 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in October 2006 and 
March 2008, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  

In November 2009, the Veteran appeared at a hearing before 
the undersigned.  A transcript of the hearing is in the 
record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for hearing loss and 
tinnitus for review on the merits are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's lumbar degenerative disease more nearly 
approximates forward flexion of 30 degrees or less when 
considering functional impairment on use; the evidence does 
not show ankylosis, incapacitating episodes of intervertebral 
disc syndrome (IVDS) or chronic neurological abnormalities.

2.  In a rating decision in May 2006, the RO denied an 
application to reopen a claim of service connection for 
hearing loss; after the Veteran was notified of the adverse 
determination and of his appellate rights, he did not appeal 
the denial of the claim and the rating decision became final.

3.  The additional evidence presented since the rating 
decision by the RO in May 2006 relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim of service 
connection for hearing loss.

4.  In a rating decision in May 2006, the RO denied an 
application to reopen a claim of service connection for 
tinnitus; after the Veteran was notified of the adverse 
determination and of his appellate rights, he did not appeal 
the denial of the claim and the rating decision became final.

5.  The additional evidence presented since the rating 
decision by the RO in May 2006 relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim of service 
connection for tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria for a higher rating of 40 percent for lumbar 
degenerative disease have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5242 (2009).

2.  The rating decision in May 2006 by the RO, denying 
service connection for hearing loss, became final.  38 
U.S.C.A. § 7105(c) (West 2002).

3.  The additional evidence presented since the rating 
decision by the RO in May 2006, denying the claim of service 
connection for hearing loss is new and material and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

4.  The rating decision in May 2006 by the RO, denying 
service connection for tinnitus, became final.  38 U.S.C.A. § 
7105(c) (West 2002).

5.  The additional evidence presented since the rating 
decision by the RO in May 2006, denying the claim of service 
connection for hearing loss is new and material and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

In light of the favorable disposition, that is, the reopening 
of the claims of service connection for hearing loss and 
tinnitus, further discussion here of compliance with the VCAA 
with regard to the claims to reopen is not necessary.

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in September 2006.  The notice included the type of evidence 
needed to substantiate the claim for increase, namely, 
evidence that the disability had increased in severity and 
the effect that worsening has on the claimant's employment.  
This letter also advised the Veteran as to how VA determines 
disability ratings and effective dates of awards.

As for content and timing of the VCAA notice, the document 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim); and of Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained VA records and 
afforded the Veteran a VA examination.  In 2009, the Veteran 
submitted his most recent private medical records for 
consideration in this claim, and he waived RO consideration 
of this evidence in the first instance.  There are no 
outstanding requests for VA to obtain any additional evidence 
that is relevant to the claims being decided on appeal.

The Veteran was last afforded VA examination to evaluate the 
nature and severity of his low back disability in October 
2006.  In this case, the Board awards the highest available 
rating based upon range of motion loss.  The clinical 
findings for higher ratings still require ankylosis, 
incapacitating episodes of IVDS or compensable chronic 
neurologic manifestations of IVDS.  

The Board notes that the VA benefits system does not favor 
the opinion of a VA examiner over a private examiner, or vice 
versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 
1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating 
physician rule for adjudicating VA benefits).  Regardless of 
the source, the Board has an obligation to ensure that an 
examination report minimally meets the requirement of being 
sufficiently complete to be adequate for the purpose of 
adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. 
§ 4.2.

In this case, the Veteran has submitted an extensive amount 
of private examination reports and progress notes after the 
October 2006 VA examination which have evaluated his low back 
complaints.  These records, in totality, satisfy the 
requirements for an adequate examination report to evaluate 
the low back disability claim.  The Board finds no credible 
lay or medical evidence since these examination reports to 
warrant the need for further examination.  In short, the 
evidence of record is sufficient to decide the low back 
disability claim at this time.  See VAOPGCPREC 11-95 (Apr. 7, 
1995).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing and relevant evidence that is necessary 
for a fair adjudication of the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

When rating a disability of the musculoskeletal system, 
functional loss due to pain, weakened movement, fatigability, 
and pain on movement are factors to be considered.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is a factor to be 
considered.  38 C.F.R. § 4.59.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, separate ratings may also be assigned for separate 
periods of time based on the facts found.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

The Veteran's lumbar degenerative disease is rated under 
Diagnostic Code 5242, under the General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula).  

Under Diagnostic Code 5242, the criteria for 40 percent is 
flexion to 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine.  The criteria for the next higher 
rating of 50 percent requires unfavorable ankylosis of the 
entire thoracolumbar spine.  

Under the General Rating Formula, objective neurologic 
abnormalities are separately rated under the appropriate 
Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

Under Diagnostic Code 5243, a disability is rated under 
either the General Rating Formula or under the Formula for 
Rating IVDS, whichever method results in the higher 
evaluation.

The rating criteria for IVDS are based on incapacitating 
episodes. When rated based on incapacitating episodes, a 40 
percent rating is warranted for IVDS with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  A 60 percent 
rating is warranted for IVDS with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  

An "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Private medical records from 2005 to 2008, document the 
Veteran's complaints of back pain.  In May 2005, flexion was 
30 degrees and the examiner noted a history of radiculopathy.  
In June 2005, forward flexion of the lumbar spine was 35 
degrees with pain.  In July 2005, flexion was 15 degrees, 
motor strength was weak on the right side and right sensation 
was intact to light touch.  In October 2005, flexion was 60 
degrees, motor strength was 4/5 on the left, 5/5 on the right 
and, sensation was intact.  In January 2006, flexion was 30 
degrees with pain.  In February 2006, the Veteran denied 
neurological symptoms and the examiner noted some minimal 
numbness along the lateral side of his leg.  In March 2006, 
the examiner noted the Veteran had normal motor, sensory and 
deep tendon reflexes and was not experiencing neurological 
symptoms.  In May 2006, neurological strength was normal.  
From January 2007 to April 2007, the Veteran had an 
impression of radiculopathy and some component of neurogenic 
claudication.  In August 2007, the Veteran had a motor 
vehicle accident, with exacerbated back pain.  The impression 
included recurrent right sided sciatica.  In June 2008, the 
examiner found no signs of neurologic deficits.  

On VA examination in October 2006, the Veteran complained of 
radiating back pain, which did not cause incapacitation.  
Physical examination shows no radiating pain on movement and 
no ankylosis.  Flexion was 40 degrees, which was additionally 
limited by pain after repetitive use.  There were no signs of 
IVDS with chronic and permanent nerve root involvement.  
Neurological evaluation of the lower extremities shows motor 
function and sensory function was within normal limits.  

In November 2009, the Veteran testified that he had back pain 
radiating to his buttocks.  At that time, he submitted a 
statement from a pain management anesthesiologist indicating 
that the Veteran was not medically capable of undergoing 
spinal injections.

The Board finds that the evidence shows that the next higher 
rating of 40 percent is warranted, as during the current 
appeals period the findings more nearly approximately 30 
degrees of flexion of the lumbar spine.  In January 2006, 
flexion was 30 degrees and on VA examination in October 2006, 
flexion was 40 degrees, with additional limitation by pain 
after repetitive use.  The Veteran also had a history of 
history of flexion limited to 30 degrees or less.  With 
consideration of the Veteran's credible report of functional 
impairment on use, the Board finds that the Veteran's low 
back disability more approximates the criteria of limitation 
of flexion of 30 degrees or less.

Clearly, however, there is no evidence of lumbar spine 
ankylosis.  As the highest available rating has been assigned 
for motion loss, no further consideration of 38 C.F.R. 
§§ 4.40 and 4.45 is warranted.  Johnston v. Brown, 10 Vet. 
App. 80 (1997).  Furthermore, there is no evidence of 
incapacitating episodes of IVDS having a total duration of at 
least six weeks during any 12 month period, as defined by 
Diagnostic Code 5243.  Thus, a rating higher than 40 percent 
is not warranted for the chronic orthopedic manifestations of 
the Veteran's back disability.

While during the appeals period the Veteran in 2007 had 
impressions of radiculopathy and sciatica, in March 2006, May 
2006 and June 2008 there were no neurological symptoms and on 
VA examination in October 2006, the neurological evaluation 
was normal.  There is no evidence of objective neurological 
abnormality in the lower extremities as the sensory and motor 
functions have been normal.  The Veteran's own lay report of 
symptoms indicates that his radicular symptoms are not always 
present.  In the absence of objective sensory or motor 
disturbance, the Board finds no basis to assign separate 
disability ratings for a chronic neurologic impairment of 
either lower extremity for any time during the appeal period.  
See generally 38 C.F.R. §§ 4.120, 4.124, 4.124a, Diagnostic 
Codes 8520, 8620, 8720.

Therefore the Veteran meets the criteria for a 40 percent 
rating, but not higher, under Diagnostic Code 5242.  In so 
deciding, the Board finds the Veteran's description of low 
back symptomatology to be credible and corroborated by the 
medical evidence.  However, the Veteran does not describe 
ankylosis, incapacitating episodes of IVDS having a total 
duration of at least six weeks during any 12 month period, or 
chronic neurologic manifestations of low back disability 
which have any functional impairment.  The preponderance of 
the evidence is against a rating greater than 40 percent, and 
the benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b).

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  38 
C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provide for a 
greater evaluation for more severe symptoms.  For these 
reasons, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).

Application to Reopen the Claims of Service Connection for 
Hearing Loss and Tinnitus

In a rating decision in May 2006, the RO denied the Veteran's 
application to reopen claims of service connection for 
hearing loss and tinnitus on the grounds that the evidence 
submitted since the last final rating decision was not new 
and material.  After the Veteran was notified of the adverse 
determination and of his appellate rights, he did not appeal 
the denial of the claim and the rating decision became final.  
38 U.S.C.A. § 7105(c) (West 2002).

Although a prior unappealed rating decision of the RO is 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claims of service 
connection were received after August 2001, the current 
regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Regardless of how the RO ruled on the question of reopening, 
the Board must decide the matter on appeal, because reopening 
is a threshold jurisdictional question for the Board.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a 
claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
presumption is rebuttable when the evidentiary assertion is 
inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 
(1993) (evidentiary assertions are presumed true except when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion). 

The evidence at the time of the last prior final denial in 
May 2006 included a rating decision in December 2004, which 
denied service connection for hearing loss and tinnitus; 
rating decisions in June 2005 and February 2006, which denied 
applications to reopen the claims of service connection for 
hearing loss and tinnitus; private medical records from 
December 2003 to December 2005, which showed bilateral 
hearing loss, left sided tinnitus and documented the 
Veteran's acoustic trauma in service; and the Veteran's 
statement dated in March 2005 where he argued he worked on 
the flight line around jet engines in service.  

The additional evidence presented since the rating decision 
in May 2006, consists of the Veteran's testimony in November 
2009, whereby he testified that during service he was 
assigned to material control, which was located on the flight 
line and was constantly exposed to noise from planes taking 
off and landing.  As the additional evidence asserts 
constant, long term exposure to acoustic trauma during 
service, the evidence relates to an unestablished fact 
necessary to substantiate the claims and raises a reasonable 
possibility of substantiating the claims.  The claims, 
therefore, are reopened.

ORDER

A disability rating of 40 percent for lumbar degenerative 
disease is granted, subject to the law and regulations 
governing the award of a monetary benefit.

As new and material evidence has been presented, the claim of 
service connection for hearing loss is reopened.  

As new and material evidence has been presented, the claim of 
service connection for tinnitus is reopened.  


REMAND

The original service treatment records (STRs) are not 
currently in the claims folder and need to be associated with 
the record.  Additionally, the Board finds that the Veteran 
should be afforded a VA examination to determine whether he 
has hearing loss and tinnitus due to acoustic trauma in 
service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Associate the Veteran's original STRs 
with the claims folder.  If no records 
can be found or further efforts to obtain 
the records would be futile, notify the 
Veteran in accordance with 38 C.F.R. § 
3.159(e).

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of bilateral hearing loss and 
tinnitus.  Audiometric testing should be 
conducted.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner is asked to address the 
following:

Is it at least as likely as not that 
the Veteran has bilateral hearing 
loss and tinnitus related to service, 
to specifically include his acoustic 
trauma from working the flight line 
and being constantly exposed to noise 
from planes taking off and landing.  

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation. 

3.  After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
T. Mainelli,
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


